Title: To George Washington from Major General William Heath, 17 October 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandevilles [Dutchess County, N.Y.]Octr 17th 79
        
        I am honored with yours of this date encloseing one to Major General Howe which shall be forwarded immediately—I am just informed by the Officer of the Village Pickett that an Officer who was sent down early this morning to re[c]oinoitre Ver Planks Point reported that he saw a large Transport laying off against the Point very full of men—Perhaps it may be the relief for the Garrison at the Points mention’d by several of the late Deserters but untill that is fully ascertaind I shall endeavour to keep up every necessary precaution. I have the honor to be very respectfully your Excellencys most Obedt Servt
        
          W. Heath
        
       